19-05053-cag Doc#160 Filed 04/16/21 Entered 04/16/21 16:50:33 Main Document Pg 1 of
                                         7



                           UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

   IN RE:
                                                       CASE NO.: 19-50900-cag
   LEGENDARY FIELD EXHIBITIONS,
   LLC, et. al.                                        CHAPTER 7

          DEBTORS.

   COLTON SCHMIDT, et. al.,

          PLAINTIFFS,
                                                       ADV. PROC. NO. 19-05053-cag
   v.
                                                       JUDGE CRAIG A. GARGOTTA
   AAF PLAYERS, LLC, et. al.,

          DEFENDANTS.

   REPLY IN SUPPORT OF MOTION TO QUASH AND MOTION FOR PROTECTION
                    FROM THIRD PARTY SUBPOENA TO
                 CAPITOL BROADCASTING COMPANY, INC.

         Defendant Thomas G. Dundon (“Dundon”) files this Reply in Support of his Motion to

  Quash and Motion for Protection (“Motion”) from a third party subpoena duces tecum (the

  “Subpoena”) seeking document production from Capitol Broadcasting Company, Inc. (“Capitol”),

  issued by Plaintiffs Colton Schmidt and Reggie Northrup (“Plaintiffs”).

                                          I.      SUMMARY

         This Court has the authority and there is good cause to modify the Subpoena by protecting

  Capitol from responding to Request Nos. 1-5, 7-10, and 13-18 of the Subpoena. Plaintiffs failed to

  rebut the good cause Dundon demonstrated to protect against the production of documents that

  elicit discovery that exceed the limited scope of class certification issues exclusively. More

  significantly, four days after Dundon filed its motion, Capitol served its own objections that further




  REPLY IN SUPPORT OF MOTION TO QUASH AND MOTION FOR PROTECTION
  FROM THIRD PARTY SUBPOENA TO CAPITOL BROADCASTING COMPANY, INC.                                Page 1
19-05053-cag Doc#160 Filed 04/16/21 Entered 04/16/21 16:50:33 Main Document Pg 2 of
                                         7



  bolstered the need to protect against the overbroad, unduly burdensome, irrelevant, and

  disproportionate nature of Plaintiffs’ inquiries.1

                             II.           ADDITIONAL FACTUAL BACKGROUND

             1.       On March 30, 2021, Capitol served its Objection to the Subpoena of Capitol (the

  “Objection”), a true and correct copy is attached as Exhibit B. 2

                                    III.          ARGUMENTS AND ANALYSIS

             In their opposition to the Motion (the “Opposition”), Adv. ECF Nos. 156-158, Plaintiffs

  rely on two arguments essentially: (1) Dundon does not have standing because he has no privilege

  to the documents sought and the Court does not have jurisdiction to hear this motion because the

  location for compliance is in North Carolina, and (2) the requests generally are proportionate to

  their need for class certification discovery. These arguments fail and do not rebut the good cause

  for entering a protective order.

             While Rule 45(d)(3)(A) directs motions to quash to the district where compliance is

  required, the court from where the party issuing the subpoena has jurisdiction to hear arguments

  and enter orders for protection against third party subpoenas issued pursuant to Rule 45. Here,

  Dundon also moved for protection under Rule 26(c) of the Federal Rules of Civil Procedure.

  Courts in the Fifth Circuit recognize the issuing trial court’s authority to order protection when the

  place for compliance for a subpoena is in another district, see Kilmon v. Saulsbury Indus., Inc.,

  No. MO:17-CV-99, 2018 WL 5800759, at *4 (W.D. Tex. Feb. 13, 2018), or if it did not assert a

  personal right or privilege, see Field v. Anadarko Petroleum Corp., No. 4:20-CV000575, 2020




  1
    Dundon’s position is not to prejudice any additional arguments or objections Capitol raised or intends to raise
  regarding Request Nos. 6, 11, and 12 or any other Request.
  2
      Dundon adds this exhibit to the Reply because Capitol served these after Dundon’s filing of the Motion.


  REPLY IN SUPPORT OF MOTION TO QUASH AND MOTION FOR PROTECTION
  FROM THIRD PARTY SUBPOENA TO CAPITOL BROADCASTING COMPANY, INC.                                               Page 2
19-05053-cag Doc#160 Filed 04/16/21 Entered 04/16/21 16:50:33 Main Document Pg 3 of
                                         7



  WL 4937122, at *2 (S.D. Tex. Aug. 24, 2020) (finding Anadarko had standing to object to third

  party subpoenas because it relied not only on Rule 45, but also alternatively sought a protective

  order under Rule 26(c)).

          In Kilmon, a defendant moved the Western District of Texas (the issuing court) for a

  protective order pursuant to Rule 26(c) to challenge a third-party subpoena that required

  compliance in South Carolina. 2018 WL 5800759, at *4. The party issuing the subpoena argued

  the challenging defendant did not have standing to quash under Rule 45 because the defendant

  filed its motion with the “issuing court” in Texas, not the “compliance court” in South Carolina.

  Id. at *3. The Western District, however, found the defendant had standing to ask the “issuing

  court” in Texas for a protective order to prevent third party from responding to the subpoena. Id.

  at *4. Indeed, “a party has standing to move for a protective order pursuant to Rule 26(c) . . . even

  if the party does not have standing pursuant to Rule 45(d) [and] [g]iven that [the party contesting

  the subpoena] does not challenge [ ] standing under Rule 26, its standing argument under Rule 45

  is largely irrelevant.” Garcia v. Prof’l Contract Servs., Inc., No. A-15-CV-585-LY, 2017 WL

  187577, at *1 (W.D. Tex. Jan. 17, 2017) (quotation omitted)). Accordingly, this Court has the

  authority and discretion to modify the Subpoena and to enter a protective order. See Seattle Times

  Co. v. Rhinehart, 467 U.S. 20, 36 (1984) (“Rule 26(c) confers broad discretion on the trial court

  to decide when a protective order is appropriate and what degree of protection is required.”).

          Turning to the substance of the Opposition, the justifications Plaintiffs assert for discovery

  into Request Nos. 1-5, 7-10, and 13-18 of the Subpoena center on their purported need for

  information that “relate[s] to” the AAF, Dundon’s investment and radio interview, and its

  dissemination.3 Requests pertaining to what Dundon said and where it was disseminated are not in


  3
   Plaintiffs also focus on Dundon’s response to Request for Admission No. 9, where Dundon denied the allegation and
  described them as a misstatement. Request No. 9 failed to present a straightforward request to admit facts. Instead, it

  REPLY IN SUPPORT OF MOTION TO QUASH AND MOTION FOR PROTECTION
  FROM THIRD PARTY SUBPOENA TO CAPITOL BROADCASTING COMPANY, INC.                                                Page 3
19-05053-cag Doc#160 Filed 04/16/21 Entered 04/16/21 16:50:33 Main Document Pg 4 of
                                         7



  dispute for purposes of this Motion, however, because those are not topics or categories Dundon

  asks the court to protect against or exclude from class discovery. Dundon specifically carved out

  the Subpoena’s Request No. 6, which asks for what Dundon said (recordings of the interview that

  forms the entire basis of Plaintiffs’ claims against Dundon), and Nos. 11-12, which elicit

  documents reflecting the dissemination of the interview. So, if Plaintiffs’ bases for needing the

  information sought by the Subpoena is to establish what Dundon said and who heard it, protecting

  against the production of documents responsive to Request Nos. 1-5, 7-10, and 13-18 will not

  impede that effort.

         The Field decision is also instructive. Among other things, it recognized any party can seek

  a protective order under Rule 26(c) “if it believes its own interest is jeopardized by discovery

  sought from third person.” Field, 2020 WL 4937122, at *2 (citing Kilmon, 2018 WL 5800759, at

  *4). Applying that principle, the Field Court restricted a class-wide discovery in a collective action

  proceeding under the Fair Labor Standards Act until the court granted conditional certification. Id.

  Similar to our position, the “more well-reasoned approach” would be to restrict merits discovery,

  where Request Nos. 1-5, 7-10, and 13-18 attempt to delve, if and until there has is class

  certification. Compare id. with Adv. ECF Nos. 138, 148, and 155 (“The relevant scope of oral and

  written discovery in Phase 1 is limited to class certification issues exclusively.”).

         Finally, from a practical standpoint, Capitol also made clear through the Objection that the

  information Plaintiffs seek and that is relevant to class certification issues (what Dundon said and

  who heard it) is available via the public domain and that it has no additional responsive documents.

  See Exh. B at pp. 3-4. Indeed, Capitol bolstered Dundon’s positions when it objected to the



  describes what Plaintiffs accuse Dundon of saying and Plaintiffs attached meaning. Among other things, Dundon’s
  answer reflected a response from Plaintiffs’ characterization of alleged statements. Compare Adv. ECF No. 157 at p.
  2 with Adv. ECF 158-1 at p. 6.

  REPLY IN SUPPORT OF MOTION TO QUASH AND MOTION FOR PROTECTION
  FROM THIRD PARTY SUBPOENA TO CAPITOL BROADCASTING COMPANY, INC.                                            Page 4
19-05053-cag Doc#160 Filed 04/16/21 Entered 04/16/21 16:50:33 Main Document Pg 5 of
                                         7



  Subpoena, highlighting the overbroad and overreaching nature of the requests within the

  Subpoena, which are not proportionate to the needs of this case and, more specifically, this phase

  of the case. See Exh. B.

         In sum, Plaintiffs desired discovery—what Dundon said and who heard it—and Dundon’s

  position—protect against discovery outside of Request Nos. 6, 11, and 12 (subject to Capitol’s

  additional objections) are not incompatible. The Subpoena’s Request Nos. 6, 11, and 12 are the

  only inquiries that seek discoverable information for this phase of the case, which the parties

  agreed to on three separate occasions, see Adv. ECF Nos. 138, 148, and 155.

                                             PRAYER

          Defendant Thomas G. Dundon respectfully requests the Court sustain Dundon’s objections

  and grant the Motion, and enter a protective order prohibiting the production of documents

  responsive to Request Nos. 1-5, 7-10, and 13-18 of the subpoena duces tecum served to Capitol

  Broadcasting Company, Inc; and for such other and further relief, at law and in equity, to which

  he is entitled.




  REPLY IN SUPPORT OF MOTION TO QUASH AND MOTION FOR PROTECTION
  FROM THIRD PARTY SUBPOENA TO CAPITOL BROADCASTING COMPANY, INC.                             Page 5
19-05053-cag Doc#160 Filed 04/16/21 Entered 04/16/21 16:50:33 Main Document Pg 6 of
                                         7



                                      Respectfully submitted,

                                      BELL NUNNALLY & MARTIN LLP

                                      By:    /s/ Brent D. Hockaday
                                             Jeffrey S. Lowenstein
                                             Texas Bar No. 24007574
                                             jlowenstein@bellnunnally.com
                                             Brent D. Hockaday
                                             Texas Bar No. 24071295
                                             bhockaday@bellnunnally.com
                                             2323 Ross Avenue, Suite 1900
                                             Dallas, Texas 75201
                                             214.740.1400 (Telephone)
                                             214.740.1499 (Facsimile)

                                             And

                                             BRANSCOMB PLLC

                                             Patrick H. Autry
                                             Texas Bar No. 01447600
                                             pautry@branscomblaw.com
                                             8023 Vantage, Suite 560
                                             San Antonio, Texas 78230
                                             210.598.5400 (Telephone)
                                             210.598.5405 (Facsimile)

                                             ATTORNEYS FOR DEFENDANT
                                             THOMAS G. DUNDON




  REPLY IN SUPPORT OF MOTION TO QUASH AND MOTION FOR PROTECTION
  FROM THIRD PARTY SUBPOENA TO CAPITOL BROADCASTING COMPANY, INC.           Page 6
19-05053-cag Doc#160 Filed 04/16/21 Entered 04/16/21 16:50:33 Main Document Pg 7 of
                                         7



                                  CERTIFICATE OF SERVICE

          I certify on April 16, 2021, I served the foregoing document with the counsel of record by
  electronic means.

   Jonathon S. Farahi                              Brian S. Engel
   Boris Treyzon                                   Barrett Daffin Frappier Turner & Engel
   Abir Cohen Treyzon Sala, LLP                    3809 Juniper Trace, Suite 205
   16001 Ventura Blvd., Suite 200                  Austin, TX 78738
   Encino, CA 91436                                Email: brianen@bdfgroup.com
   Email: JFarahi@actslaw.com
   Email: btreyzon@actslaw.com                     Counsel for Trustee Randolph N. Osherow

   Counsel for Plaintiffs

   William N. Radford                              Michael J. Saltz
   Aaron B. Michelsohn                             Jacobson, Russell, Saltz, Nassim & de le Torre
   Thompson, Coe, Cousins & Irons, L.L.P.          1880 Century Park East, Suite 900
   700 N. Pearl Street, Twenty-Fifth Floor         Los Angeles, CA 90067
   Dallas, TX 75201                                Email: msaltz@jrsnd.com
   Email: wradford@thompsoncoe.com
   Email: amichelsohn@thompsoncoe.com

   Counsel for Defendant Charles Ebersol           Counsel for Defendant Charles Ebersol

                                                      /s/ Brent D. Hockaday
                                                      Brent D. Hockaday




  REPLY IN SUPPORT OF MOTION TO QUASH AND MOTION FOR PROTECTION
  FROM THIRD PARTY SUBPOENA TO CAPITOL BROADCASTING COMPANY, INC.                             Page 7
